DETAILED ACTION
This action is responsive to Applicant’s remarks/amendments filed 4/29/2022 with a request for continued examination filed 5/20/2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/2022 has been entered.
 
Claim Status
Claims 1-5, 7-11, 13-18, and 20-23 are pending.
Claims 6, 12, and 19 are cancelled.
Claims 1, 9-10, 17, and 21-22 are currently amended.
Claim 23 is new.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-8, 17-18, 21, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 17, the limitation: “wherein the obliquely inclined sidewalls of each sub-gas port extend from a lowermost surface of the shower plate to an uppermost surface of the shower plate” is regarded as new matter. Particularly, as shown below in the instant Fig. 5B (annotated by the Examiner), the shower plate #421 is depicted with a gas port #123 and sub-gas ports #124, where the sub-gas ports only extend from the lowermost surface to an intermediate horizontal surface, not the uppermost surface. As such, this limitation is considered to be new matter.
Regarding claims 2-5, 7-8, 18, 21, and 23, the claims are rejected at least based upon their dependencies on claims 1 or 17.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-8, 17-18, 21, and 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 17, the limitation: “wherein the obliquely inclined sidewalls of each sub-gas port extend from a lowermost surface of the shower plate to an uppermost surface of the shower plate” is regarded as indefinite claim language in light of the disclosure. Particularly, as shown below in the instant Fig. 5B (annotated by the Examiner), the shower plate #421 is depicted with a gas port #123 and sub-gas ports #124, where the sub-gas ports only extend from the lowermost surface to an intermediate horizontal surface. It is unclear how Applicant intends such an intermediate surface to be “an uppermost surface”, when the shower plate #421 can only have one “uppermost surface”, which is clearly shown in Fig. 5B. As such, one of ordinary skill in the art would not reasonably be apprised of the scope of the claim in light of the disclosure as a whole.
In the interest of compact and expedited prosecution, the Examiner interprets the limitation as reading: “wherein the obliquely inclined sidewalls of each sub-gas port extend from a lowermost surface of the shower plate to an intermediate horizontal surface of the shower plate.”
Regarding claims 2-5, 7-8, 18, 21, and 23, the claims are rejected at least based upon their dependencies on claims 1 or 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub. 2005/0014382) in view of Shan (US Patent 5,683,517), Nagakubo (US Patent 8,858,712), and Ni (US Patent 6,230,651).
Regarding claim 1, Lee teaches a plasma processing apparatus (Fig. 1, entirety) comprising:
a process chamber ([0033] and Fig. 1, chamber #1);
a susceptor ([0033] and Fig. 1, support #3) in a lower portion of the process chamber (see Fig. 1);
a shower head ([0033] and Fig. 1, gas supplier #22) including a shower plate ([0033] and Fig. 1, showerhead #25) forming a lower surface of the showerhead (see Fig. 1, lowermost surface of the gas supplier #22).

Lee does not teach wherein the shower head includes a plurality of first regions, the plurality of first regions including gas ports and a plurality of gas supply pipes separately communicating with the first regions, the plurality of first regions independently supplying a process gas into the process chamber toward the upper surface of the chuck, a process gas supplier which supplies the process gas to the supply pipes, nor a mass flow controller which independently controls amounts of the process gas supplied to the gas supply pipes.
However, Shan teaches wherein a shower head (Shan - C3, L27 and Figs. 1 and 3-5: gas distribution plate #60) includes a plurality of first regions (Shan - C4, L2-6 and Fig. 5, region #94 and surrounding regions #96-1 through #96-4), the plurality of first regions including gas ports (Shan - C4, L8 and Figs. 1, 3-5: orifices #50) and a plurality of gas supply pipes (Shan - C3, L24-27 and Figs. 1-3, gas output lines #40-1 through #40-m) separately communicating with the first regions (Shan - C4, L2-12: mass flow controllers configured to adjust flow rates sent to each region), the plurality of first regions independently supplying a process gas (Shan - C3, L35-53: each mass flow controller supplies an individually selected flow rate of gas through each of their respective output lines) into the process chamber toward the upper surface of the chuck (see Shan Fig. 1, injected from gas distribution plate #60 towards wafer #72 on upper surface of cathode #74), a process gas supplier (Shan - C3, L19-23 and Fig. 1, any of the “Gas *1” through “Gas *n” sources through respective mass flow controllers #10-1 through #10-n supplied through pipes) which supplies the process gas to the supply pipes (Shan - C3, L19-25: gas supplied through various components to output lines #40), and a mass flow controller (Shan - C3, L35-53 and Fig. 2, gas flow divider #30 with mass flow controllers #80-1 through #80-m) which independently controls amounts of the process gas supplied to the gas supply pipes (Shan - C3, L37-45).
Lee and Shan both teach chemical vapor deposition (CVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the showerhead of Lee to comprise a plurality of first regions and supply pipes in order to precisely control and quickly adjust the gas flow pattern across the wafer surface (Shan – C4, L15-18 and 26-29) and to quickly determine the ideal gas flow pattern for a specific process (Shan – C4, L33-38).

Modified Lee does not teach a chuck on the susceptor, the chuck including an upper surface configured to mount a wafer thereon, wherein each of the gas ports includes a plurality of sub-gas ports, wherein each sub-gas port of the plurality of sub-gas ports of each gas port extends from an upper surface of the gas port to a lower surface of the gas port and includes sidewalls, wherein the sidewalls of each sub-gas port extend from a lowermost surface of the shower plate to an uppermost surface of the shower plate.
However, Nagakubo teaches a chuck (Nagakubo - Col. 3, Line 56 and Fig. 1, electrostatic chuck #6) on the susceptor (Nagakubo - Col. 3, L46 and Fig. 1, mounting table #2), the chuck including an upper surface configured to mount a wafer thereon (Nagakubo - C3, L56-58 and Fig. 1, mounted wafer W), wherein each of the gas ports (Nagakubo - Figs. 2-4, gas passage holes #185 with communication holes #186) includes a plurality of sub-gas ports (Nagakubo - C4, L39 - C5, L25 and Figs. 2-4, gas discharge holes #184), wherein each sub-gas port of the plurality of sub-gas ports of each gas port extends from an upper surface of the gas port to a lower surface of the gas port (Nagakubo – Fig. 3, #184 extends from upper to lower surface of lower member #181 of the overall holes #185) and includes sidewalls (Nagakubo – Fig. 3, sidewalls of #184), wherein the sidewalls of each sub-gas port extend from a lowermost surface of the shower plate to an uppermost surface of the shower plate (Nagakubo – Fig. 3, from uppermost surface of #181 to lowermost surface of #181).
Modified Lee and Nagakubo both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Shan apparatus with the chuck as taught by Nagakubo in order to attract and securely hold a wafer during processing (Nagakubo – C3, L62-64). It would further be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the apparatus as taught by Shan with the sub-gas ports as taught by Nagakubo in order to substantially increase the process gas conductance as compared to a straight-line gas passage (Nagakubo – C6, L16-27).

Modified Lee does not teach wherein each sub-gas port of the plurality of sub-gas ports of each gas port extends from an upper surface of the gas port to a lower surface of the gas port and includes sidewalls that are obliquely inclined outward relative to a vertical axis at a center of the gas port along an entire length of the sub-gas port such that a distance from the sidewalls to the vertical axis increases from an upper surface of the gas port to a lower surface of the gas port.
	However, Ni teaches wherein each sub-gas port (Ni – C6, L45 and Fig. 3A, gas outlets #46) of a gas port (Ni – C5, L62 and Fig. 3A, gas injector #22) extends from an upper surface of the gas port (see Ni Fig. 3A, from upper surface of the lower wall of bore #44) to a lower surface of the gas port (see Ni Fig. 3A, to the lower face of injector #22) and includes sidewalls that are obliquely inclined (see Ni Figs. 3A and 3C) outward relative to a vertical axis at a center of the gas port (see Ni Fig. 3A, center of bore #44) along an entire length of the sub-gas port (see Ni Fig. 3A, each outlet #46 is angled the entire length of the passage) such that a distance from the sidewalls to the vertical axis increases from an upper surface of the gas port to a lower surface of the gas port (see Ni Fig. 3A).
	Modified Lee and Ni both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Lee apparatus by angling the sub-gas ports (see Nagakubo) obliquely outward in order to provide a desired gas distribution for processing (Ni – C5, L26-34) and optimize uniformity and deposition of a CVD process (Ni – C3, L30-34).

To clarify the record, the claim limitations “configured to mount a wafer thereon”, “separately communicating with the first regions, the plurality of first regions independently supplying a process gas into the process chamber toward the upper surface of the chuck”, “which supplies the process gas to the gas supply pipes”, and “which independently controls amounts of the process gas supplied to the gas supply pipes” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The apparatus as taught by modified Lee would be capable of performing the intended uses as set forth above.


Regarding claim 2, the entire claim is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II).
The modified Lee apparatus would be capable of performing the intended use by virtue of the independently supplied process gas (Shan - C3, L35-53: each mass flow controller supplies an individually selected flow rate of gas through each of their respective output lines) directed by the programmable gas flow divider, as set forth above.

Regarding claim 5, Modified Lee does not teach wherein the gas ports include sidewalls that are inclined outward relative to a vertical axis at a center of the shower head.
However, Ni teaches wherein each gas port (Ni – C5, L62 and Fig. 3A, gas injector #22) includes sidewalls that are obliquely inclined (see Ni Figs. 3A and 3C) outward relative to a vertical axis at a center of the shower head (see Ni Fig. 3A, center of bore #44, where the shower head is taught by Lee above).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Lee apparatus by angling the sub-gas ports (see Nagakubo) obliquely outward in order to provide a desired gas distribution for processing (Ni – C5, L26-34) and optimize uniformity and deposition of a CVD process (Ni – C3, L30-34).

Regarding claim 23, Lee modified by Shan does not teach wherein the plurality of sub-gas ports of each gas port is positioned under a corresponding gas port such that the corresponding gas port entirely overlaps the plurality of sub-gas ports when viewed in a plan view.
However, Nagakubo teaches wherein the plurality of sub-gas ports (Nagakubo - C4, L39 - C5, L25 and Figs. 2-4, gas discharge holes #184) of each gas port (Nagakubo – structure in Fig. 3) is positioned under a corresponding gas port (Nagakubo – C5, L15 and Figs. 2-4, communication holes #186) such that the corresponding gas port entirely overlaps the plurality of sub-gas ports when viewed in a plan view (Nagakubo – Fig. 3, if looking vertically downward through the center of #186).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Lee apparatus with the sub-gas ports as taught by Nagakubo in order to substantially increase the process gas conductance as compared to a straight-line gas passage (Nagakubo – C6, L16-27).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub. 2005/0014382), Shan (US Patent 5,683,517), Nagakubo (US Patent 8,858,712), and Ni (US Patent 6,230,651), as applied to claims 1-2, 5, and 23 above, and further in view of Olgado (US Pub. 2012/0064698).
The limitations of claims 1-2, 5, and 23 are set forth above.
Regarding claim 3, modified Lee does not teach wherein the first regions have a circular shape and a ring shape with respect to a center of the shower head.
However, Olgado teaches wherein the first regions have a circular shape and a ring shape with respect to a center of the shower head (Olgado – [0053] and Fig. 3D, showerhead #201).
Modified Lee and Olgado both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the apparatus as taught by modified Lee with the circular/ring shaped injection regions as taught by Olgado in order to provide greater control over the deposition process, specifically the rate of deposition on substrates (Olgado – [0045]-[0046], [0054]).

Regarding claim 4, modified Lee does not teach wherein the first regions have a fan shape with respect to a center of the shower head.
However, Olgado teaches wherein the first regions have a fan shape with respect to a center of the shower head (Olgado – [0030]: wedge-shaped; and Fig. 3A&B, showerhead #201).
Modified Lee and Olgado both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the apparatus as taught by modified Lee with the circular/ring shaped injection regions as taught by Olgado in order to provide greater control over the deposition process, specifically the rate of deposition on substrates (Olgado – [0045]-[0046]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub. 2005/0014382), Shan (US Patent 5,683,517), Nagakubo (US Patent 8,858,712), and Ni (US Patent 6,230,651), as applied to claims 1-2, 5, and 23 above, and further in view of Ziegler (US Pub. 2003/0234371).
The limitations of claims 1-2, 5, and 23 are set forth above.
Regarding claim 7, modified Lee does not teach a valve connected between the mass flow controller and the gas supply pipes. Modified Lee does, however, teach two sets of mass flow controllers between the gas supply source and the eventual gas supply pipes (Shan – Fig. 1, gas sources #1-n feed mass flow controllers #10-1…n that feed line #20 to gas flow divider #30, which comprise mass flow controllers #80-1…m, that feed output lines #40-1…m).
However, Ziegler teaches wherein gas flow control units can comprise a piezo valve (Ziegler - [0019]). Ziegler further teaches that said piezo valves can be used in conjunction with other devices known in the art, such as mass flow controllers (Ziegler - [0019]). Further still, Ziegler teaches wherein valves and mass flow controllers are an art-recognized equivalent device (Ziegler – [0019]).
Modified Lee and Ziegler both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Lee apparatus by including a valve since piezoelectric valves are advantageously chosen for their fast response and precision control characteristics (Ziegler – [0019]) and to control individual flow rates of gases provided into a chamber (Ziegler – [0027]). Further, it would be obvious to one of ordinary skill in the art, based upon the structure as taught by Shan, to include valves or mass flow controllers as desired, since Ziegler teaches that they are an art-recognized equivalent device that can be substituted to serve the same purpose (Ziegler – [0019]). See MPEP 2144.06(II).

Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub. 2005/0014382), Shan (US Patent 5,683,517), Nagakubo (US Patent 8,858,712), and Ni (US Patent 6,230,651), as applied to claims 1-2, 5, and 23 above, and further in view of Stark (US Patent 4,780,169).
The limitations of claims 1-2, 5, and 23 are set forth above.
Regarding claim 8, modified Lee does not teach wherein the gas ports have a diameter of 5 mm or less.
However, Nagakubo teaches wherein the gas ports have a diameter of 5 mm or less (Nagakubo – C4, L61-62: upper hole is 3mm in diameter; C4, L47-48: lower holes are 0.5mm in diameter; see Fig. 6). Nagakubo is silent on a specific motivation for selecting that particular gas port diameter.
However, Stark does teach that gas port diameters are a result effective variable. Specifically, Stark teaches that gas injection holes can be non-uniformly sized and spaced to compensate for non-uniformity inherent in a CVD process to allow for overall uniform processing (Stark – C2, L 55-67, see Figs. 3B and 3C).
It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum range for the gas port diameters through routine experimentation in order to compensate for non-uniformity inherent in a CVD process to allow for overall uniform processing (Stark – C2, L 55-67). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.
Additionally, the courts have held that where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and MPEP 2144.05.

Regarding claim 21, Lee does not teach the added limitations of the claim.
However, Nagakubo teaches wherein the plurality of sub-gas ports include first sub-gas ports (Nagakubo – Figs. 3-5, left-most three gas discharge holes #184) each having a first diameter (Nagakubo – C4, L48 and Fig. 3, diameter ~0.5mm) and second sub-gas ports (Nagakubo – Figs. 3-5, right-most three gas discharge holes #184) each having a second diameter (Nagakubo – C4, L48 and Fig. 3, diameter ~0.5mm), wherein the first sub-gas ports and the second sub-gas ports are disposed symmetrically with respect to a center of a corresponding gas port (Nagakubo – Figs. 3-5, discharge holes #184 appear symmetrically disposed to gas passage holes #185).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Lee apparatus with the sub-gas ports as taught by Nagakubo in order to substantially increase the process gas conductance as compared to a straight-line gas passage (Nagakubo – C6, L16-27).

Modified Lee does not explicitly teach the first diameter being smaller than the second diameter.
However, Stark does teach that gas port diameters are a result effective variable. Specifically, Stark teaches that gas injection holes can be non-uniformly sized and spaced to compensate for non-uniformity inherent in a CVD process to allow for overall uniform processing (Stark – C2, L 55-67, see Figs. 3B and 3C).
It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum range for the gas port diameters through routine experimentation in order to compensate for non-uniformity inherent in a CVD process to allow for overall uniform processing (Stark – C2, L 55-67). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.

Claims 9, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Banna (US Pub. 2013/0107415), Singh (US Patent 6,042,687), Shan (US Patent 5,683,517), Zhang (US Pub. 2018/0053629), and Nagakubo (US Patent 8,858,712).
Regarding claim 9, Banna teaches a plasma processing apparatus comprising ([0013] and Fig. 1, entirety):
a process chamber ([0013] and Fig. 1, chamber #100); 
a susceptor ([0013] and Fig. 1, substrate support #108) in a lower portion of the process chamber (Fig. 1, positioned in the lower-most half of the chamber); 
a chuck on the susceptor ([0013] and Fig. 1, electrostatic chuck #109), the chuck including an upper surface on which a wafer is mountable ([0013] and Fig. 1, substrate #110 mounted); 
an edge ring on the chuck ([0021] and Fig. 1, edge ring #111), the edge ring positioned around an edge of the wafer (Fig. 1, #111 positioned radially outside substrate #110); 
a shower head ([0014] and Fig. 1, showerhead #114) which sprays a process gas into the process chamber toward the upper surface ([0016] and Fig. 1, showerhead #114 supplies a process gas into the processing volume #104, which is above the substrate #110 and upper surfaces of the substrate support #108); 
a first process gas supplier ([0016] and Fig. 1, gas supply #116) which supplies the process gas to the shower head ([0016] and Fig. 1, showerhead #114 coupled to gas supply #116),

Banna does not teach a plurality of gas supply devices positioned radially outside of an outer circumference of the edge ring, each of the plurality of gas supply devices including a gas port spraying the process gas separately from the shower head, nor a second process gas supplier which supplies the process gas to the gas supply devices; 
However, Singh teaches a plurality of gas supply devices (Singh – C5, L51: 32 equally spaced sonic injectors located outside the periphery of the substrate) positioned radially outside of an outer circumference of the edge ring (Singh – C5, L44 and Fig. 3, edge ring #130c), each of the plurality of gas supply devices including a gas port (Singh – C5, L17 and Fig. 3, terminal opening of each injector #173) spraying the process gas separately from the shower head (Singh – C5, L20-27: primary gas delivered via the gas ring #160, and secondary gas injected through #173; C3, L24-25: primary gas supply can comprise a showerhead).
Banna and Singh both teach plasma-enhanced chemical vapor deposition (PECVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Banna to include the plurality of gas supply devices as taught by Singh in order to influence the etching rates near the edge of the substrate, which improves the etching uniformity (Singh – C5, L24-30), or to scavenge reactants near the edge of the wafer to render them inert/less reactive, which also improves process uniformity (Singh – C5, L38-41).

Modified Banna does not teach a first mass flow controller which controls amounts of the process gas supplied to the shower head, nor a second mass flow controller which independently controls respective amounts of the process gas supplied to the gas supply devices.
However, Shan teaches a mass flow controller (Shan – C3, L18-21 and Fig. 1, any of the mass flow controllers #10-1 through 10-n) which controls amounts of the process gas supplied to the shower head (Shan – C3, L18-26 and Fig. 1, mass flow controllers supply gas ultimately to gas distribution plate #60).
Modified Banna and Shan both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Banna apparatus to include a mass flow controller for the shower head, since Shan teaches mass flow controllers are advantageously utilized to control the gas flow rate from each gas source (Shan – C2, L49-50) to quickly adjust/control plasma processing by way of the gas flow (Shan – C4, L14-17).

While Shan does not explicitly teach a second mass flow controller which independently controls respective amounts of the process gas supplied to the gas supply devices, Shan does teach that mass flow controllers are utilized to control respective amounts of the process gas supplied to each orifice of a gas distribution plate (Shan – C3, L35-65 and Figs. 1-3, gas flow divider #30 comprises multiple mass flow controllers #80-1…m to supply each orifice #50-1…m).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Banna apparatus provide a second mass flow controller which independently controls respective amounts of the process gas supplied to the gas supply devices, since Shan teaches mass flow controllers are advantageously utilized to control the gas flow rate from each gas source (Shan – C2, L49-50) to quickly adjust/control plasma processing by way of the gas flow (Shan – C4, L14-17), and to precisely compensate for non-uniformities in gas flow across the wafer surface (Shan – C3, L64- C4, L1).

Modified Banna does not teach elevation adjustment devices which move the plurality of gas supply devices vertically up or down relative to the edge ring, each of the elevation adjustment devices comprises a motor, a piezoelectric element, or a pneumatic cylinder.
However, Zhang teaches elevation adjustment devices (Zhang – [0039] and Fig. 5A: ring #516 is selectively raised/lowered by movement devices, omitted from the figure) which moves a plurality of gas supply devices vertically up or down (Zhang – [0041] and Fig. 5A, plenum #544 and nozzles #540 moved with ring #516), and wherein each of the elevation adjustment devices comprises a motor (Zhang – [0038] and Fig. 4A-B, actuators #420 used in the embodiment in Fig. 5A, as taught by [0046])
Modified Banna and Zhang both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the plurality of gas supply devices as taught by modified Banna with the elevation adjustment devices, as taught by Zhang, in order to adjust the edge gas flow to control by-product distribution (Zhang – [0042]).

Modified Banna does not teach wherein each gas port of the at least two gas ports comprises a plurality of sub-gas ports disposed symmetrically with respect to a center of the gas port, nor wherein the plurality of sub-gas ports of each gas port is positioned above a corresponding gas port such that the corresponding gas port entirely overlaps the plurality of sub-gas ports when viewed in a plan view.
However, Nagakubo teaches wherein each gas port of the at least two gas ports (Nagakubo - Figs. 2-4, gas passage holes #185 with communication holes #186)  comprises a plurality of sub-gas ports (Nagakubo - C4, L39 - C5, L25 and Figs. 2-4, gas discharge holes #184) disposed symmetrically with respect to a center of the gas port (see Figs. 2-4), and wherein the plurality of sub-gas ports of each gas port is positioned above a corresponding gas port (modified Banna further modified by Nagakubo would have the sub-gas points at the terminal end of the gas ports of Singh) such that the corresponding gas port entirely overlaps the plurality of sub-gas ports when viewed in a plan view (when viewing a horizontal projection along the exiting axis of each gas port of Singh with Nagakubo, the gas port would completely overlap the plurality of sub-gas ports).
Modified Banna and Nagakubo both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Banna apparatus (particularly, the edge ring gas ports of Singh) with the sub-gas ports as taught by Nagakubo in order to substantially increase the process gas conductance as compared to a straight-line gas passage (Nagakubo – C6, L16-27).

The claim limitations “on which a wafer is mountable”, “which sprays a process gas into the process chamber towards the upper surface”, “spraying the process gas separately from the shower head”, “which supplies the process gas to the shower head”, “which supplies the process gas to the gas supply devices”, “which controls the amounts of the process gas supplied to the shower head”, and “which independently controls respective amounts of the process gas supplies to the gas supply devices”, and “which move the plurality of gas supply devices vertically up or down relative to the edge ring” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses. See MPEP 2114(II).
The modified Banna apparatus would be capable of performing the intended uses as are specifically set forth above.

Regarding claim 13, Banna modified by Singh does not teach a deposition gas supplier configured to supply a deposition gas to the shower head, wherein the first process gas supplier and the deposition gas supplier alternately supply the process gas and the deposition gas to the process chamber through the shower head.
However, Shan teaches a deposition gas supplier (Shan – C3, L18-19 and Fig. 1, any of the gases “GAS#1…n”) configured to supply a deposition gas to the shower head, wherein the first process gas supplier and the deposition gas supplier (Shan – C3, L18-19 and Fig. 1, plurality of gases “GAS#1…n”) supply the process gas and the deposition gas (Shan – C1, L25: deposition gas or etch gas) to the process chamber through the shower head (Shan – Fig. 1, gases supplied ultimately to gas distribution plate #60).

To clarify the record, the claim limitations “configured to supply a deposition gas to the shower head” and “wherein the first process gas supplier and the deposition gas supplier alternately supply the process gas and the deposition gas to the process chamber through the shower head” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). While modified Banna does not explicitly teach alternate applications of different gases, modified Banna would be capable of performing the intended use since the mass flow controllers for each individual gas source (as taught by Shan) would be capable of supplying gas in whatever way is desired, depending on the process (Shan – C2, L6-20).

Regarding claim 15, Banna does not teach wherein the gas ports have a diameter of 5 mm or less.
However, Singh teaches wherein the gas ports have a diameter of 5 mm or less (Singh – C5, L45-55: orifice diameter may range from 0.010-0.12”, which equates to 0.254-3.048 mm using the conversion 1 in = 25.4 mm).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Banna to include the plurality of gas supply devices as taught by Singh in order to influence the etching rates near the edge of the substrate, which improves the etching uniformity (Singh – C5, L24-30), or to scavenge reactants near the edge of the wafer to render them inert/less reactive, which also improves process uniformity (Singh – C5, L38-41). 
Additionally, the courts have held that where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and MPEP 2144.05.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Banna (US Pub. 2013/0107415), Singh (US Patent 6,042,687), Shan (US Patent 5,683,517), Zhang (US Pub. 2018/0053629) and Nagakubo (US Patent 8,858,712), as applied to claims 9, 13, and 15 above, and further in view of Stark (US Patent 4,780,169).
The limitations of claims 9, 13, and 15 are set forth above.
Regarding claim 10, modified Banna does not teach wherein each of the gas supply devices include at least two gas ports.
Nagakubo teaches wherein gas supply devices (Nagakubo - (Figs. 2-4, gas passage holes #185 with communication holes #186) can include more than one gas port (C4, L39 - C5, L25 and Figs. 2-4, gas discharge holes #184).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the apparatus as taught by Shan with the sub-gas ports as taught by Nagakubo in order to substantially increase the process gas conductance as compared to a straight-line gas passage (Nagakubo – C6, L16-27).

Modified Banna does not teach wherein the at least two gas ports have different diameters.
However, Stark teaches wherein at least two gas ports have different diameters (Stark – Figs. 3B and 3C, different sized gas inlets #18). Further, Stark teaches that gas port diameters are a result effective variable. Specifically, Stark teaches that gas injection holes can be non-uniformly sized and spaced to compensate for non-uniformity inherent in a CVD process to allow for overall uniform processing (Stark – C2, L 55-67, see Figs. 3B and 3C).
Modified Banna and Stark both teach CVD apparatuses, and are thus considered to be analogous art. It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum range for the gas port diameters through routine experimentation in order to compensate for non-uniformity inherent in a CVD process to allow for overall uniform processing (Stark – C2, L 55-67). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.

Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Banna (US Pub. 2013/0107415), Singh (US Patent 6,042,687), Shan (US Patent 5,683,517), Zhang (US Pub. 2018/0053629), and Nagakubo (US Patent 8,858,712), as applied to claims 9, 13, and 15 above, and further in view of Kholodenko (US Patent 6,676,760).
The limitations of claims 9, 13, and 15 are set forth above.
Regarding claim 11, modified Banna does not teach wherein the gas supply devices include sidewalls of the gas ports that are inclined outward relative to a vertical axis at a center of the shower head.
Kholodenko teaches wherein a gas supply device includes sidewalls of gas ports that are inclined outward (Kholodenko – C4, L27-30 and Fig. 1, gas outlets #152 of gas distributer #142 inclined outwardly) relative to a vertical axis at a center of the reaction chamber (see Fig. 1, where Banna teaches the shower head arranged at a center of the chamber, as above).
Modified Banna and Kholodenko both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the gas ports as taught by modified Banna to be inclined outwardly, since Kholodenko teaches that the directionality of the gases dispensed near the wafer periphery are advantageously controlled to provide better control of the process gas composition in the process zone of the chamber (Kholodenko – C5, L65-C6, L26). Further, Kholodenko teaches where the outward facing nozzles serve to provide a gas barrier curtain about the perimeter of the substrate to contain the inward process gas flow, which enables more efficient utilization of the inward process gas by reducing consumption (Kholodenko – C4, L42-50).

Regarding claim 22, modified Banna does not teach wherein the plurality of gas supply devices includes a first gas supply device and a second supply device, wherein the first gas supply device is controlled independently from the second gas supply device.
However, Kholodenko teaches wherein a plurality of gas supply devices (Kholodenko – C4, L27-39 and Fig. 1, plurality of pairs of gas outlets #152 and #154, seen more clearly in Fig. 3B) includes a first gas supply device (Kholodenko – C4, L27-39 and Fig. 1, first gas outlet #152) and a second supply device (Kholodenko – C4, L27-39 and Fig. 1, second gas outlet #154), wherein the first gas supply device is controlled independently from the second gas supply device (Kholodenko – C5, L24-26 and Fig. 1, outlets #152 and #154 fed from process gas sources #132a,b via valves #137 and #138, which enable independent control between #152 and #154).
Modified Banna and Kholodenko both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the gas supply devices as taught by modified Banna to comprise first and second gas supply devices, independently controlled, since Kholodenko teaches the above would be advantageously employed in order to more precisely control the gas composition and residence times in the substrate processing region without using excess gas volume (Kholodenko – C5, L53-60).

To clarify the record, the claim limitation “wherein the first gas supply device is controlled independently from the second gas supply device” is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). Modified Banna would be capable of performing the intended use as set forth above.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Banna (US Pub. 2013/0107415), Singh (US Patent 6,042,687), Shan (US Patent 5,683,517), Zhang (US Pub. 2018/0053629), and Nagakubo (US Patent 8,858,712), as applied to claims 9, 13, and 15 above, and further in view of White (US Pub. 2008/0282982).
The limitations of claim 9, 13, and 15 are set forth above.
Regarding claim 14, modified Banna does not teach wherein the gas supply devices further includes a heater.
However, White teaches wherein a gas supply device further includes a heater (White – [0025] and Fig. 1, entry port #124 may be heated).
Modified Banna and White both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the gas supply devices of modified Banna to include a heater, since White teaches gas inlets are advantageously heated in order to prevent condensation of any reactive gases within the gas distributor (White – [0025]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Banna (US Pub. 2013/0107415), Singh (US Patent 6,042,687), Shan (US Patent 5,683,517), Zhang (US Pub. 2018/0053629), and Nagakubo (US Patent 8,858,712), as applied to claims 9, 13, and 15 above, and further in view of Hongo (US Patent 7,629,033).
The limitations of claims 9, 13, and 15 are set forth above.
Regarding claim 16, modified Banna does not teach a valve connected between the second mass flow controller and the gas supply devices.
However, Hongo teaches a valve (Hongo – C9, L39 and Fig. 1, valve #132) connected between a mass flow controller (Hongo – C9, L43 and Fig. 1, mass flow controller #134) and a gas supply device (Hongo – C9, L37 and Fig. 1, gas supply source #131).
Modified Banna and Hongo both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the gas supply devices, as taught by modified Banna, to include the valve, mass flow controller, and gas source connection scheme, as taught by Hongo. One would be motivated to make such a combination in order to stop and start a gas supply depending on the process step (Hongo – C9, L39-42) and to control the gas flow from the source (Hongo – C9, L45-49).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub. 2005/0014382) in view of Shan (US Patent 5,683,517), Nagakubo (US Patent 8,858,712) and Ni (US Patent 6,230,651).
Regarding claim 17, Lee teaches a shower head ([0033] and Fig. 1, gas supplier #22) configured to spray a process gas into a process chamber ([0035] and Fig. 1, supplies gas into chamber #1), the shower head comprising: 
a shower plate ([0033] and Fig. 1, showerhead #25) forming a lower surface of the showerhead (see Fig. 1, lowermost surface of the gas supplier #22).

Lee does not teach wherein the shower head includes a plurality of first regions having gas ports, nor a plurality of gas supply pipes separately communicating with the first regions and independently supplying the process to the gas ports.
However, Shan teaches wherein a shower head (Shan - C3, L27 and Figs. 1 and 3-5: gas distribution plate #60) includes a plurality of first regions (Shan - C4, L2-6 and Fig. 5, region #94 and surrounding regions #96-1 through #96-4) having gas ports (Shan - C4, L8 and Figs. 1, 3-5: orifices #50), and a plurality of gas supply pipes (Shan - C3, L24-27 and Figs. 1-3, gas output lines #40-1 through #40-m) separately communicating with the first regions (Shan - C4, L2-12: mass flow controllers configured to adjust flow rates sent to each region) and independently supplying a process gas (Shan - C3, L35-53: each mass flow controller supplies an individually selected flow rate of gas through each of their respective output lines) to gas ports (Shan – Fig. 3, to orifices #50-n).
Lee and Shan both teach chemical vapor deposition (CVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the showerhead of Lee to comprise a plurality of first regions and supply pipes in order to precisely control and quickly adjust the gas flow pattern across the wafer surface (Shan – C4, L15-18 and 26-29) and to quickly determine the ideal gas flow pattern for a specific process (Shan – C4, L33-38).

Modified Lee does not teach wherein each of the gas ports includes a plurality of sub-gas ports, wherein each sub-gas port of the plurality of sub-gas ports of each gas port extends from an upper surface of the gas port to a lower surface of the gas port and includes sidewalls, nor wherein the sidewalls of each sub-gas port extend from a lowermost surface of the shower plate to an uppermost surface of the shower plate.
However, Nagakubo teaches wherein each of the gas ports (Nagakubo - Figs. 2-4, gas passage holes #185 with communication holes #186) includes a plurality of sub-gas ports (Nagakubo - C4, L39 - C5, L25 and Figs. 2-4, gas discharge holes #184), wherein each sub-gas port of the plurality of sub-gas ports of each gas port extends from an upper surface of the gas port to a lower surface of the gas port (Nagakubo – Fig. 3, #184 extends from upper to lower surface of lower member #181 of the overall holes #185) and includes sidewalls (Nagakubo – Fig. 3, sidewalls of #184), wherein the sidewalls of each sub-gas port extend from a lowermost surface of the shower plate to an uppermost surface of the shower plate (Nagakubo – Fig. 3, from uppermost surface of #181 to lowermost surface of #181).
Modified Lee and Nagakubo both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Lee apparatus with the sub-gas ports as taught by Nagakubo in order to substantially increase the process gas conductance as compared to a single straight-line gas passage (Nagakubo – C6, L16-27).

Modified Lee does not teach wherein each sub-gas port of the plurality of sub-gas ports of each gas port extends from an upper surface of the gas port to a lower surface of the gas port and includes sidewalls that are obliquely inclined outward relative to a vertical axis at a center of the gas port along an entire length of the sub-gas port such that a distance from the sidewalls to the vertical axis increases from an upper surface of the gas port to a lower surface of the gas port.
	However, Ni teaches wherein each sub-gas port (Ni – C6, L45 and Fig. 3A, gas outlets #46) of a gas port (Ni – C5, L62 and Fig. 3A, gas injector #22) extends from an upper surface of the gas port (see Ni Fig. 3A, from upper surface of the lower wall of bore #44) to a lower surface of the gas port (see Ni Fig. 3A, to the lower face of injector #22) and includes sidewalls that are obliquely inclined (see Ni Figs. 3A and 3C) outward relative to a vertical axis at a center of the gas port (see Ni Fig. 3A, center of bore #44) along an entire length of the sub-gas port (see Ni Fig. 3A, each outlet #46 is angled the entire length of the passage) such that a distance from the sidewalls to the vertical axis increases from an upper surface of the gas port to a lower surface of the gas port (see Ni Fig. 3A).
	Modified Lee and Ni both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Lee apparatus by angling the sub-gas ports (see Nagakubo) obliquely outward in order to provide a desired gas distribution for processing (Ni – C5, L26-34) and optimize uniformity and deposition of a CVD process (Ni – C3, L30-34).

To clarify the record, the claim limitations “configured to mount a wafer thereon”, “separately communicating with the first regions, the plurality of first regions independently supplying a process gas into the process chamber toward the upper surface of the chuck”, “which supplies the process gas to the gas supply pipes”, and “which independently controls amounts of the process gas supplied to the gas supply pipes” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The apparatus as taught by modified Lee would be capable of performing the intended uses as set forth above.

Regarding claim 18, Modified Lee does not teach wherein sidewalls of the gas ports are inclined outward relative to a vertical axis at a center of the shower head.
However, Ni teaches wherein sidewalls of gas ports are inclined (see Ni Figs. 3A and 3C, each outlet #46 is angled the entire length of the passage) outward relative to a vertical axis at a center of the shower head (see Ni Fig. 3A, center of bore #44, where the shower head is taught by Lee, as above).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Lee apparatus by angling the sub-gas ports (see Nagakubo) obliquely outward in order to provide a desired gas distribution for processing (Ni – C5, L26-34) and optimize uniformity and deposition of a CVD process (Ni – C3, L30-34).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub. 2005/0014382), Shan (US Patent 5,683,517), Nagakubo (US Patent 8,858,712), and Ni (US Patent 6,230,651), as applied to claims 17-18 above, and further in view of Stark (US Patent 4,780,169).
The limitations of claims 17-18 are set forth above.
Regarding claim 20, Lee modified by Shan does not teach wherein the gas ports have a diameter of 5 mm or less.
However, Nagakubo teaches wherein the gas ports have a diameter of 5 mm or less (Nagakubo – C4, L61-62: upper hole is 3mm in diameter; C4, L47-48: lower holes are 0.5mm in diameter; see Fig. 6). Nagakubo is silent on a specific motivation for selecting that particular gas port diameter.
However, Stark does teach that gas port diameters are a result effective variable. Specifically, Stark teaches that gas injection holes can be non-uniformly sized and spaced to compensate for non-uniformity inherent in a CVD process to allow for overall uniform processing (Stark – C2, L 55-67, see Figs. 3B and 3C).
It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum range for the gas port diameters through routine experimentation in order to compensate for non-uniformity inherent in a CVD process to allow for overall uniform processing (Stark – C2, L 55-67). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.
Additionally, the courts have held that where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and MPEP 2144.05.

Response to Arguments
Applicant is thanked for the amendments to claim 9 to provide structural details of the “elevation adjustment devices”. As such, the claim is no longer interpreted as invoking an interpretation under section 112(f). 

Applicant’s arguments with respect to claims 1, 9, and 17 have been carefully considered, but are moot in light of the new and/or specific combination of references as set forth herein (particularly, the Lee and Ni references for claims 1 and 17, and Nagakubo added for claim 9).

Regarding claim 23, the Applicant alleges that Nagakubo does not teach the limitations of the claim. Respectfully, the Examiner disagrees. The Applicant is too narrowly interpreting the “gas port” of the claims to map to the gas passage holes #185 of Nagakubo, when both the gas passage holes and the communication holes #186 can reasonably be interpreted as the “gas port”. As such, the communication holes #186 overlap the sub-gas ports in the way required by the claim. As such, Applicant’s arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURT SWEELY/Examiner, Art Unit 1718        

/GORDON BALDWIN/Supervisory Patent Examiner, Art Unit 1718